ORDER
PER CURIAM.
Michael J. Anderson (Anderson) appeals from the judgments of convictions for two counts of the class D felony of sexual misconduct involving a child, Section 566.083, RSMo 2000, and one count of the class B misdemeanor of second-degree sexual misconduct, Section 566.093, RSMo 2000, following a jury waived trial. Anderson was sentenced to two consecutive terms of five years’ imprisonment for the felony counts and six months in jail for the misdemeanor count. Anderson contends the trial court erred (1) in finding him guilty of two counts of sexual misconduct involving a minor because there was insufficient evidence to support the convictions beyond a reasonable doubt, and (2) in finding him guilty of sexual misconduct in the second degree because there was insufficient evidence to support the conviction beyond a reasonable doubt. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 30.25(b).